United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Panorama, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2118
Issued: June 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2010 appellant, through her representative, filed a timely appeal from the
June 9, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
found that she did not establish the alleged injury. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a low back injury in the performance of duty on
May 13, 2009.
FACTUAL HISTORY
On May 14, 2009 appellant, a 54-year-old recruiting assistant, filed a claim for
compensation benefits alleging that she injured her low back in the performance of duty two
1

5 U.S.C. § 8101 et seq.

days earlier: “While testing and helping applicants to complete their packets for employment I
walked from applicant to applicant when suddenly a pain from my back traveled down my right
leg and I could not stand up.” Statements from two of the three applicants she was testing
confirmed that she felt a sharp pain in her right hip and leg on May 12, 2009, which made it
impossible for her to walk. They helped appellant sit down, helped her put her boxes into her
vehicle and took her to the hospital.
Appellant provided the following history to her orthopedic surgeon, Dr. Jalil Rashti, on
May 19, 2009: “[Appellant] was helping applicants at work put packets together when [she] felt
sudden sharp pain in her back with sharp pain into right leg into ankle.” In a revised narrative
report that, date, Dr. Rashti provided an extra detail:
“[Patient] states that on May 12, 2009 she was helping applicants put their packets
together, which consisted of walking and she felt sudden pain in her back which
traveled to her stomach and lateral down her right leg. The [pain] became
excruciating and went from her leg down to her ankle. An applicant helped the
patient sit in a chair and she reported the injury to her office [manager,] Elizabeth
on 05/12/09.”
Appellant advised that her past medical history included a herniated disc. Dr. Rashti
noted that she had injured her back in a 1999 automobile accident, which required treatment for
five months and injured her back at work in 2005, “which lasted several years.” He also noted
that, prior to the recent incident, appellant exercised five days a week for three hours. Dr. Rashti
diagnosed lumbar radiculopathy, rule out lumbar spine displacement and lumbar spine muscle
spasm.
A June 12, 2009 magnetic resonance imaging scan showed L4-5 left-sided spondylolysis
and L5-S1 bilateral spondylolysis, together with broad-based posterior disc bulging and mild
bilateral foraminal and central canal narrowing at both levels.
In a July 31, 2009 decision, OWCP denied appellant’s claim for compensation benefits.
It found that the medical evidence did not establish that the claimed low back condition was
related to the established work-related event.
Appellant requested a hearing before OWCP’s hearing representative and stated:
“I wanted to make it clear that I put all of my supplies in a crate which I carried in
and out of the places I gave the test. Along with the crate I carried in boxes of
forms used by the applicants applying for the jobs. The crate and boxes were the
items I carried in and out of the venues. Which cause me to experience the pain
in my back and the electrical shocks down my right leg.”
On September 13, 2009 Dr. Rashti opined that appellant had an insidious exacerbation of
her lumbar spine condition. Addressing the mechanism of injury, he noted that she was helping
applicants put their packets together at work and picking up crates weighing approximately 30
pounds, which contained testing material, forms, pens and pencils. Dr. Rashti stated that the
mechanism of injury was reasonable and credible to cause appellant’s multiple lumbar disc
herniations and current symptomatology.
2

In a telephone conference on March 22, 2010, appellant’s representative noted the
seeming inconsistency in the medical history and asked appellant to explain. Appellant
recounted what happened on May 12, 2009:
“On May 12 I was scheduled to test individuals at the Lancaster Employment
Office in Lancaster, California and I arrived there maybe about 9:00. And what
happened is I kept all of my booklets, the test booklets, the answer sheets, all the
paperwork related to recruiting someone for a job with the census in a crate. And
I would lift the crate and bring it into wherever I would be testing. Well, on that
day I brought the crate in and I brought it in, set it down on the table. I think I
had two crates that day. And I set them down on the table and I commenced to
test and I was -- as I lift crates from one table to the other to get ready for the test
set up. You know, I had everything set up. I knew how many people were going
to be there to test. I arranged everything for them and I think in the lifting of the
crate is when I started to feel -- I felt a little something in my back, but it wasn’t
nothing much. So I commenced sort of like to ignore it, but then as I set everyone
up and they were testing I started to walk around the room. And then
immediately the actual pain as if I had just, you know, got injured hit me and I
was actually about to fall down until one of the testers held me.”
Asked why her claim for benefits did not mention lifting crates, appellant testified that
she did not know. She recalled that, when a gentleman from the employing establishment came
to collect her work, he stated it was no wonder: “If you have a back problem you shouldn’t be
lifting this crate because even though it seemed like, you know, just papers and pencils and you
know, booklets and it seemed like it wouldn’t weigh that much, but I imagine that it did. It
weighed too much for me to lift.” Appellant added that she arrived at about 9:00 a.m.: “because
I like to test at 10:00.” She set up the room. Appellant estimated that she felt the big jolt of pain
close to 11:20 or 11:30 a.m., because she was at the hospital by noon.
In a decision dated June 9, 2010, OWCP’s hearing representative affirmed the denial of
appellant’s claim for benefits. He found that Dr. Rashti did not base his opinion on an accurate
history of what happened on May 12, 2009 because the pain did not occur when she lifted crates
but while she was walking in the testing room one and a half hours later. He noted that
Dr. Rashti did not account for the delay or make clear whether the events that day precipitated
appellant’s diagnosed condition or aggravated a prior back condition.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of her claim. When an employee
claims that she sustained an injury in the performance of duty, she must submit sufficient
evidence to establish that she experienced a specific event, incident or exposure occurring at the

2

5 U.S.C. § 8102(a).

3

time, place and in the manner alleged. She must also establish that such event, incident or
exposure caused an injury.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
Medical conclusions based on inaccurate or incomplete histories are of little probative
value.8 Medical conclusions unsupported by rationale are also of little probative value.9
The mere fact that a condition manifests itself or worsens during a period of federal
employment raises no inference of causal relationship between the two.10
ANALYSIS
On May 12, 2009 at about 9:00 a.m. appellant arrived at the employment office to test
three applicants. She brought in a crate of test booklets, answer sheets, all the paperwork and
supplies related to recruiting individuals for a job with the employing establishment.11 Appellant
set the crate down on a table and set up for the test, which began at 10:00 a.m. Sometime around
11:20 or 11:30 a.m., while she walked from applicant to applicant, she experienced pain from her
back down her right leg and could no longer stand up.
Appellant could not explain why she did not mention the crate when she described what
happened on her claim for compensation benefits. There is no reason to doubt that she carried a
crate into the venue when she tested applicants. The Board finds that appellant has established
3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

10

Steven R. Piper, 39 ECAB 312 (1987).

11

Appellant testified that she might have brought in two crates, but she earlier explained with more certainty that
she had brought in one crate along with boxes of forms used by the applicants.

4

that she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged.12 The question is whether the incident of May 12, 2009 caused or aggravated
her diagnosed low back condition.
Dr. Rashti, the attending orthopedic surgeon, concluded that there was a causal
relationship. He did not demonstrate an adequate understanding of what happened on
May 12, 2009. Dr. Rashti indicated that appellant sustained multiple herniated lumbar discs
lifting 30-pound crates. It appears to have been a single crate of uncertain weight containing
paperwork and supplies sufficient to test at least three applicants. Appellant did not experience
sudden pain while lifting the crate. It was an hour and a half later, while appellant was walking
from applicant to applicant during the test that the pain suddenly struck her.
The value of Dr. Rashti’s opinion is diminished because he did not accurately address all
the relevant facts. He did not explain how lifting a crate around 9:00 a.m. would cause a sudden
onset of pain an hour and a half later while appellant was walking from applicant to applicant.
Dr. Rashti did not incorporate into his discussion of causal relationship her significant prior
medical history of back injury or the fact that prior to May 12, 2009 she was exercising five days
a week for three hours. A well-reasoned medical opinion attempting to relate appellant’s sudden
onset of pain to her employment activities on May 12, 2009 must accurately address those
activities and account for her medical and social history. Dr. Rashti did not provide a sound
medical explanation for attributing her low back condition to the course of her employment that
day. Further, he did not address whether appellant’s employment activities that day caused
multiple disc herniations or simply aggravated a preexisting condition, either temporarily or
permanently. Sound medical rationale is crucial to establishing causal relationship.
Because the medical opinion evidence does not establish the critical element of causal
relationship, the Board finds that appellant has not met her burden of proof. The Board will
therefore affirm OWCP’s June 9, 2010 decision affirming the denial of her claim for
compensation benefits.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
injured her low back in the performance of duty on May 12, 2009.

12

Appellant testified that she thought she started to feel a little something in her back when she lifted the crate,
“but it wasn’t nothing much” so she ignored it. The uncertainty and lateness of this detail does not make it credible
enough to include as an established fact.

5

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 9, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

